On Rehearing. Having re-examined the record and briefs, we have decided to adhere to our original opinion. "We have considered again the point that Alexander O. Walter was forced to testify in this case and that the court overlooked the fact and that there was no other person testifying sufficient to warrant the return of the indictment, and find that the endorsement on the indictment shows that numerous persons testified. The point has been decided in Boone v. The People, 148 Ill. 440, 449, in that he was before the Grand Jury but did not testify in this case. For the reasons indicated, our opinion as originally filed is affirmed. Affirmed. BURKE and FRIEND, JJ., concur.